Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The Election filed on 08/05/2022 in response to the Office Action of 06/08/2022 is acknowledged. Applicants elected with traverse Group I, claims 1-20 and species of a) nutraceutical, c) checkpoint inhibitor, and d) nivolumab. 
Applicant argues that MPEP expressly states that Applicant may pursue generic claims with a reasonable number of species and that species election cannot be made final at this stage and the species in the claims must be acted upon if a linking claim is found allowable. The Applicant also argues that the Examiner in the instant action has not identified claims that would be withdrawn by any species election and so Applicant has not had an opportunity to respond to any such withdrawal of claims. 
The arguments have been considered but are not persuasive because each of the species listed in the claims are agents that are functionally and structurally distinct. These species are not obvious variants of each other and will be a search and/or examination burden for the patentably distinct species as set forth above. The species will require a different field of search, prior art would not be applicable to other species and the species are likely to raise different non-prior art issues. In regards that the Examiner has not identified which claims would be withdrawn, the Examiner clearly stated to elect an agent, and elect a specific species of the agent if it was claimed. When an agent was elected from species A, the claims that rely on the species that were not elected, the claims will be withdrawn. In regards to generic claims, in the case the linking claim is found allowable, the unelected species will be rejoined. For these reasons, the restriction requirement is deemed to be proper and is therefore made final.
Claims 1-20 are pending. Claims 20 have been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to non-elected inventions. Claims 3, 4, 7-9, 12-19 are withdrawn as being drawn to non-elected species. Claims 1-2, 5-6, and 10-11 are currently under prosecution.
Claim Objections
Claim 1 states “iAge” without properly defining iAge. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-6, and 10-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Montoya et al (WO2019165145A1, priority to 02/21/2018), in view of  Shen-Orr (WO2019215740A1, 05/2018),  Elias et al (Immunotherapy comes of age: Immune aging & checkpoint inhibitors, Journal of Geriatric Oncology, Vol. 8, May 2017), Lasry et al (Senescence-associated inflammatory responses: aging and cancer perspectives, Trend in Immunology, vol. 36, 2015), and Parikh (A look at Cancer Immunotherapy in Elderly Patients, Oncology Times, Vol 40, 04/2018)
Montoya teaches a method of identifying a subject in need of treatment to reduce their chronic inflammaging (SCI). Montoya teaches that SCI is the measurement of chronic inflammation by measuring cytokines. Montoya teaches that this method shows the level of chronic inflammation in a subject to help identify a suitable course of action, such as identifying a suitable therapy for the subject.  Montoya also teaches a method of reducing or lowering the SCI via nutraceuticals or nutritional supplements, including fish oil, lipoic acid, curcumin, or spices/herbs, such as ginger, or garlic. [0008, 0014, 0053, 0060] 
However, 1) Montoya does not teach the method of treating cancer, or 2) administering an effective amount of an immunotherapy to the cancer patient. 
Shen-Orr teaches the method of determining an immunological age by determining abundances of immune cell populations, and teaches that immunological age corresponds to cytokine response scores (CRS). Shen-Orr teaches that immunological age refers to the approximate age of the subject’s immune system, and may be predictive of future incidence of illness and is predictive of cytokine response score (CRS). (060) Shen-Orr teaches that the method is used to diagnose or prophylactically treat cancer, such as immune checkpoint treatable cancer  (081) 
Elias teaches the feature of “inflamm-aging”, where it correlates with increase in cytokines, such as TNF and IL-6, and that inhibition of this activity of these cells and cytokines might be an important intervention in older adults with cancer. Elias also teaches that immune checkpoint inhibitors may be less effective due to age-related immune impairments, such as increased inflammation, and may be less effective. (Discussion and Conclusion) 
Lastry teaches that an inflammatory response is the hallmarks of cellular senescence. Lastry teaches that senescent cells, not proliferating, are capable of affecting their microenvironment and producing inflammatory mediators. Lastry teaches that checkpoint inhibitors, such as ipilimumab, may turn senescence to effective anticancer mechanism, and contribute to the immune clearance. Lastry teaches that inflammation is one of the hallmarks of cancer and that 20% of tumors are caused by prolonged chronic inflammation. (introduction, figure 2, figure 3) 
Parikh teaches that immunosenescence, the changes in immune system with increasing 
age, may play a role in response to immunotherapy treatments, such as checkpoint inhibitor therapy. Parikh teaches that peripheral blood has been shown to have lower number and frequency of naïve CD8+ T cells and naive CD4+ T cells in the elderly population than in younger adults, and this may be due to lifetime exposure of immune stimulations, but also from autoantigens and cancer antigens. Parikh teaches as immune function changes with age, elderly patients have increased rate of adverse events. Parikh also teaches that factors such as proinflammatory effects should be considered in the pathophysiology of immunosenescence. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat a cancer patient with an effective amount of immunotherapy, such as checkpoint inhibitor, after administering an agent that lowers iAge of the cancer patient in the method of Montoya. One would have been motivated to because: 1) Montoya teaches the method of reducing inflammation, inflammatory age, in order to personalize therapy for the patient, 2) Montoya teaches the method of reducing this inflammatory age by using nutraceuticals or nutritional supplements, 2) the references teach the process of immunological aging which is the measurement of cytokines, 3) Shen-Orr teaches that using this method is helpful in diagnostic and prophylactic measures, including immune checkpoint treatable cancer. One of ordinary skill in the art would have a reasonable expectation of success because: 1)  Lastry teaches that checkpoint inhibitors, such as ipilimumab, may be effective in turning off senescence cells and reducing the inflammatory state and 2) Elias teaches that subjects with increased inflamm-aging, may be an important intervention, because immune checkpoint inhibitors would be less effective due to these impairments. Given the recognized need to reduce the inflammatory state in cancer, and methods of reducing this inflammatory state, and given the known methods of immune checkpoint inhibitors, one of skill in the art could have pursued treating cancer with immunotherapy in the method of Montoya, with a reasonable expectation of success. 
Conclusion
Conclusion: Claim 1 is objected to. Claims 1-2, 5-6, and 10-11  are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A ALSOMAIRY/            Examiner, Art Unit 1642                                                                                                                                                                                            
/Laura B Goddard/            Primary Examiner, Art Unit 1642